The Chancellor.
The lot in question was conveyed to Jerome by Griffin, in consideration of other lands conveyed at the same time to Griffin, by Eber Griswold, the father of Jerome. The purchase was made by Eber Gris-wold, and the consideration was paid by him, but the deed was taken in the name of his son, who then was, and still is, a minor.
Every voluntary conveyance by a father to his child, cannot be avoided by the creditors of the father. When made in good faith by way of advancement, and abundant means are retained by the father for the payment of his debts, the conveyance, though voluntary, is good against existing as well as subsequent creditors. Van Wyck v. Seward, 6 Paige 11. 62; Bank of United States v. Hausman, Id. 526; Seward v. Jackson, 8 Cow. R. 406; Jackson v. Post, 15 Wend. R. 588; Salmon v. Bennett, 1 Day Conn. R. N. S. 525.
For aught that appears, Eber Griswold parted with all his property to Griffin, in consideration of the deed to Jerome. The Garrison debt was then in existence; Jerome was but sixteen years of age; and Eber Griswold took immediate possession of the lot, and resided on it till his death. The legal inference to be drawn from these facts is, that the deed was taken by Eber Griswold in Jerome’s name, to keep the property from his creditors. The evidence introduced for the purpose of showing the property deeded to Griffin was held by Eber Griswold in trust for .Jerome, does not establish that fact.
A decree must be entered declaring the deed from Griffin to Jerome was taken in the name of the latter to hinder, delay, and defraud the creditors of Eber Griswold; *439and Jerome must, within six months after he comes of age, and is served with a copy of the decree, execute and deliver to complainants a quit-claim deed of the premises in question, unless within the said six months he show good cause why he should not be bound by the decree. The complainants must be let into immediate possession of the property, and, until such quit-claim deed is executed and delivered, or cause shown, the decree to stand in the place, and have all the effects, of such release, on being recorded by the register of deeds of the county where the premises are situated.